Citation Nr: 1805396	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a June 1986 rating decision that reconsidered and continued a September 1985 denial of service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to an effective date prior to July 14, 2010 for the grant of service connection for lung cancer, for purposes of accrued benefits.  

3. Entitlement to a rating in excess of 30 percent for PTSD, for purposes of accrued benefits.  


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1968 to March 1970.  The Veteran died in May 2012.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2010, December 2011, and May 2013 rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The September 2010 rating decision granted the Veteran service connection for PTSD, rated 30 percent, effective June 30, 2008.  The December 2011 rating decision, in pertinent part, granted service connection for lung cancer, rated 100 percent, effective July 14, 2010.  The May 2013 rating decision found there was no CUE in a September 1985 rating decision that denied service connection for PTSD . In February 2017, the Board assigned October 7, 2004 as the effective date of service connection for PTSD and remanded the claims on appeal for additional development.  An April 2017 rating decision implemented the Board's decision and assigned a 30 percent rating for PTSD throughout.  The case is now assigned to the undersigned.  

The matters regarding whether there was CUE in a June 1986 rating decision and regarding the rating for PTSD, for accrued benefits purposes, are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for lung cancer was received on July 14, 2010.




CONCLUSION OF LAW

An effective date prior to July 14, 2010, for the award of service connection for lung cancer, for accrued benefits purposes, is not warranted.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the December 2011 rating decision on appeal granted service connection for lung cancer and assigned an effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, claims for accrued benefits and determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The appellant has not raised any other issues regarding VA's duties to notify and assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

On June 30, 2008, the Veteran filed a claim seeking service connection for PTSD.  On the claim form, he checked the appropriate box to indicate he was exposed to Agent Orange or other herbicides.  He listed the relevant disability as "Vietnam."  He filed another claim for service connection for PTSD in April 2010.

On July 12, 2010 VA psychiatric examination, the Veteran reported lung cancer had been diagnosed, but the examiner did not indicate that the Veteran intended to seek service connection for such disability.  

On July 14, 2010, the Veteran submitted medical records that showed lung cancer had been diagnosed; that date has been acknowledged as the date of filing of the claim of service connection for lung cancer.

In statements made prior to his death, the Veteran asserted his lung cancer was diagnosed in April 2006.  In a September 2011 letter, a private physician noted the lung cancer was diagnosed in April 2006.  However, private treatment records appear to show lung cancer was diagnosed in April 2010.  Notably, a May 2009 private treatment record did not note a diagnosis of lung cancer.  An April 2010 consultation report notes he was referred after complaining of a persistent cough and weight loss that had lasted four months.  A bronchoscopy revealed lung cancer.  

In a January 2012 notice of disagreement, the Veteran contended he was entitled to an effective date of July 1, 2008 for the grant of service connection for lung cancer because he had lung cancer when he filed a claim for service connection for PTSD at that time.  The appellant asserted the same in an August 2015 substantive appeal.

The February 2017 Board remand noted it was not clear whether the appellant was pursuing her claims as a substitute claimant or for accrued benefits purposes as she was eligible to do either.  In a February 2017 statement, the appellant clarified that she was pursuing the matter for accrued benefits purposes.

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The critical question in this matter is when the Veteran first filed a claim seeking service connection for lung cancer (as the effective date of an award of service connection cannot be earlier than the date of receipt of the claim, unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).  

A close review of the record found that the first communication from the Veteran to VA seeking service connection for lung cancer was received on July 14, 2010.  The Board acknowledges that lung cancer was diagnosed some time prior to July 14 2010 (there is conflicting evidence regarding the date of initial diagnosis).  However, he is not shown to have filed a formal or informal application for service connection for lung cancer prior to July 14, 2010.  He filed claims pertaining to other disabilities between service and July 2010, but nothing in the record reflects that a claim seeking service connection for lung cancer was sent to or received by VA prior to July 14, 2010.  While he reported in a July 2008 claim of service connection for PTSD that he had been exposed to Agent Orange, he did not then note that he was seeking service connection for lung cancer.  In addition, while he reported on July 12, 2010 psychiatric examination that he had a diagnosis of lung cancer, there was no indication that he then asserted it was related to service (the first indication of such was in his submission two days later).  Because the Veteran is not shown to have filed a formal or informal application for service connection for lung cancer prior to July 14, 2010, VA is precluded from granting an effective date for the award of service connection for lung cancer prior to that date.  The governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C. § 5101(a).  The Board is bound by VA's governing laws and regulations .  

In light of the foregoing, the Board finds that an effective date prior to July 14, 2010 for the award of service connection for lung cancer, for accrued benefits purposes, is not warranted, and that the appeal in this matter must be denied.  


ORDER

An effective date prior to July 14, 2010, for the award of service connection for lung cancer, for accrued benefits purposes, is denied.


REMAND

As noted in the Introduction, the May 2013 rating decision found a September 1985 rating decision that denied service connection for PTSD was not based on CUE.  However, a CUE claim is a collateral attack on a prior, final decision, and the September 1985 rating decision did not become final because it was reconsidered and subsumed by a June 1986 rating decision that continued the denial of service connection for PTSD.  The Veteran initiated, but did not perfect an appeal of the June 1986 rating decision, and it became final.  The Board notes that the May 2013 rating decision noted the June 1986 rating decision confirmed the denial of service connection for PTSD, but did not address whether there was CUE in the June 1986 rating decision.  As the June 1986 rating decision subsumed the September 1985 rating decision, the Board finds the Veteran's CUE claim inherently extended to the June 1986 rating decision, and the issue is characterized to encompass it.  Notably, the appellant has argued evidence supporting the Veteran's claim was overlooked in the June 1986 rating decision.  [Notably, the June 1986 rating decision denied service connection for PTSD, based in part on a finding that there was not corroborating evidence of a stressor event in service (even though service personnel records then associated with the claims file showed he was awarded a Combat Action Ribbon (CAR)).]  A remand for the AOJ to review and adjudicate in the first instance the matter of whether there was CUE in the June 1986 rating decision is necessary . 

The matter of the rating for PTSD, for accrued benefits purposes, is inextricably intertwined with the matter of whether there was CUE in the June 1986 rating decision.  Therefore, appellate consideration of that matter must be deferred pending resolution of the CUE claim.

The case is REMANDED for the following:

The AOJ should review the record and adjudicate the matter of whether there was CUE in the June 1986 rating decision in that it reconsidered and continued the September 1985 denial of service connection for PTSD.  The AOJ should then review the entire record and readjudicate the claim for a rating in excess of 30 percent for PTSD, for purposes of accrued benefits (in light of its determination on the CUE claim).  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


